Per Curiam :
The complaint states a cause of action. It charges either directly or inferentially that the firm of Tobin & Tobin is. connected in business with and pursuing' the methods of one Anthony, who, according to the articles, has been notorious for years as a broker of bogus insurance; that he was once convicted for..selling “fake” policies and served a sentence in jail. The articles certainly have a tendency to injure. the business of the firm by charging that- the persons connected with it are not honest, and that the firm is doing a dishonest business. They are libelous yer se. Whatever injures the firm injures each partner, and each may maintain an action,to recover the damage caused thereby to his interest. (18 Am. & Eng. Ency. of Law [2d ed.], 10.55.)
The judgment appealed from should be affirmed, with costs, with leaye-to'the’ defendant'to withdraw its demurrer and inter*388pose an answer on payment of costs ■ in this court and in the court below. . •
Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.